United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 19, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50370
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

RAMON PARRA-PARRA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1585-2-DB
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ramon Parra-Parra appeals the 120-month sentence imposed

following his guilty-plea conviction of conspiracy to possess

with intent to distribute marijuana and possession with intent to

distribute marijuana.   He argues that the district court lacked

authority to enhance his sentence because the Information and

Amended Information filed by the Government did not satisfy the

requirements of 21 U.S.C. § 851.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-50370
                                -2-

     For the first time on appeal, Parra challenges the

Information by arguing that the Government failed to properly

file and serve the document.   Because Parra did not challenge the

Information in the district court on the basis he now asserts,

his argument is subject to plain error review.     See United States

v. Dodson, 288 F.3d 153, 161-62 (5th Cir. 2002); see also United

States v. Olano, 507 U.S. 725, 731-37 (1993).

     A review of the rearraignment transcript indicates that the

Government filed and served the Information prior to the entry of

Parra’s guilty plea, as required by § 851.   Additionally,

although the Information identified the wrong venue for the prior

conviction, the record establishes that Parra was not misled by

the erroneous venue designation.   See United States v. Steen, 55

F.3d 1022, 1028 (5th Cir. 1995).   Therefore, the error does not

negate the notice provided by the Information.     See id.

     Parra has not established plain error with regard to the

sufficiency of the Information.    See Olano, 507 U.S. at 731-37.

Because the original Information filed in this case was

sufficient under § 851, it is not necessary to address Parra’s

arguments regarding the sufficiency of the Amended Information.

     The district court did not lack authority to impose the

enhanced sentence.   See Steen, 55 F.3d at 1025.   Accordingly, the

judgment is AFFIRMED.